Dear Senator Dardenne:
You have requested the opinion of Attorney General Richard P. Ieyoub regarding the constitutionality of a student government association appropriating funds to a student political organization.
According to the correspondence enclosed with your letter, the Student Assembly of the Louisiana State University Student Government Association passed a bill which allocated funds to the College Republicans to be used for the purchase of a computer system.  That bill was vetoed by the S.G.A. President on the basis that state funds could not be appropriated to a student political organization.  You have requested our opinion, as similar legislation is planned for introduction in the Assembly's fall session.
As noted by Mr. Spencer Tracy, Speaker of the Assembly, in his letter to you, the Student Government Association's funds are "public funds".  See State ex rel Guste v. Nicholls College Foundation, 564 So.2d 682 (La. 1990) and Carter v. Fench,322 So.2d 305 (La.App. 1st Cir. 1977), writ denied, 325 So.2d 277
(La. 1976).
La. Const. (1974) Art. XI, Sec. 4 states, in pertinent part:
     "No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization."
This constitutional provision was considered in Godwin v. East Baton Rouge Parish, 372 So.2d 1060 (La.App. 1st Cir. 1979); writ denied, 373 So.2d 527 (La. 1979).  The First Circuit examined La. Const. (1974) Art XI, Sec. 4 and concluded that this constitutional provision:
     ". . .was obviously intended to protect the public fisc by prohibiting expenditure of public funds for expressly proscribed purposes, namely, to promote or oppose any candidate for office, to promote or oppose the cause of any political organization, or to promote or oppose passage of any proposition submitted to the electorate. Additionally, the provision is designed to prevent public officials from using public funds to support or oppose candidates, parties or propositions." (Emphasis added)
It is the opinion of this office that an allocation of Louisiana State University Student Government Association funds to the College Republicans would be a constitutionally prohibited appropriation to a political organization in contravention of La. Const. (1974) Art. XI, Sec. 4.
We trust this interpretation of the law is of assistance to you. Please do not hesitate to contact this office if we can be of further assistance.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 147n